In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0295V
                                     Filed: February 1, 2016
                                           Unpublished
*********************************
ANN WYBORSKI,                                     *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *       Attorneys’ Fees and Costs; Stipulation
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Renee Gentry, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On March 23, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioner alleged that as a result of an Influenza (“flu”) vaccination on
September 13, 2013, she suffered a shoulder injury related to vaccine administration
(“SIRVA”). On December 3, 2015, the undersigned issued a decision awarding
compensation to petitioner based on respondent’s proffer.

       On January 19, 2016, petitioner filed a motion for attorneys’ fees and costs. On
February 1, 2016, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees and
Costs. According to the stipulation, the parties stipulate to an award of $30,412.75 in
attorneys’ fees and $1,093.86 in costs. In accordance with General Order #9, petitioner

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represents that she is entitled to reimbursement of $56.49 payable directly to her for
costs incurred in this matter.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and the
lack of any objection by respondent, the undersigned GRANTS the request for approval
and payment of attorneys’ fees and costs, and payment of petitioner’s own costs.

      The undersigned awards the total of $56.49 as a lump sum in the form of a
check payable to petitioner for her own costs incurred in this matter.

       The undersigned awards the total of $31,506.61 3 as a lump sum in the form
of a check jointly payable to petitioner and petitioner’s counsel Renee Gentry for
attorneys’ fees and costs.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2